Citation Nr: 1442186	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder, claimed as arthritis.  

2.  Entitlement to service connection for a right knee disorder, claimed as arthritis.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder, claimed as arthritis.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disorder of either ankle, claimed as arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy from October 1976 to December 1980.  His primary duties were as a Hull Maintenance Technician.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the RO.  

The appellant appears to be raising a claim for service connection for residuals of a left foot injury.  This matter is not in appellate status and is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in August 2008, the RO denied the appellant's claims of entitlement to service connection for bilateral knee disorders, claimed as arthritis.  

2.  With respect to arthritis of the appellant's right knee, the evidence associated with the record since the RO's August 2008 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder.  

3.  With respect to arthritis of the appellant's left knee, the evidence associated with the record since the RO's August 2008 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disorder.  

4.  In an unappealed rating decision, dated in August 2008, the RO denied the appellant's claims of entitlement to service connection for bilateral ankle disorders, claimed as arthritis.  

5.  With respect to arthritis of the appellant's ankles, the evidence associated with the record since the RO's August 2008 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a disorder of either ankle.  


CONCLUSIONS OF LAW

1.  The RO's August 2008 rating decision, which denied the appellant's claim of entitlement to service connection for a disorder of both knees, claimed as arthritis, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been received to reopen the appellant's claim of entitlement to service connection for a right knee disorder, claimed as arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has not been received to reopen the appellant's claim of entitlement to service connection for a left knee disorder, claimed as arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The RO's August 2008 rating decision, which denied the appellant's claim of entitlement to service connection for a disorder of both ankles, claimed as arthritis, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

5.  New and material evidence has not been received to reopen the appellant's claim of entitlement to service connection for a disorder of either ankle, claimed as arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to assist the appellant in the development of the issues of entitlement to service connection for a knee disorder and for an ankle disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that VA has met that duty.

A review of the record discloses that this is not the appellant's first claim entitlement to service connection for a knee or ankle disorder.  Those claims were initially denied by the RO in August 2008.  The appellant was notified of each of those decisions, as well as his appellate rights.  However, he did not file a notice of disagreement with which to initiate an appeal.  Therefore, those decisions became final under the law and regulations then in effect.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  

In October 2009, the appellant filed an application to reopen his claims of entitlement to service connection for knee and ankle disorders.  Following the receipt of that application, the VA notified the appellant of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him and notice of the evidence the VA would attempt to obtain.  The VA informed him of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  

The VA informed the appellant of the bases for the prior denials and advised him of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VA also informed him of the evidence necessary to support the underlying service connection claim.  

Following the notice to the appellant , the VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  The VA obtained or ensured the presence of the appellant's service treatment records; a police report, dated in April 1980; records reflecting  the appellant's VA treatment from September 1981 through December 2009; a report reflecting his September 1987 treatment by B. B., M.D.; records reflecting the appellant's treatment at or through St. Mary's Hospital from July 1992 to September 1995; records and reports, dated from February 2001 to October 2009, reflecting appellant's treatment by or through T. S. E., M.D.; records reflecting the appellant's treatment at or through the Orthopedic Health and Wellness Center from August to December 2002; a January 2007 statement from the appellant's employer; and records associated with the appellant's award of Social Security disability benefits.  

In December 1981, July 1986, March 1988, May 1990, August 1996, July 2002, June 2003, July 2006, April 2007, and April 2008, the VA examined the appellant to determine, in part, the nature and etiology of any knee or ankle disability found to be present.  The VA examinations show that generally, the examiners reviewed the appellant's medical history, interviewed and examined the appellant, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, the VA offered the appellant an opportunity to present additional evidence and argument at a hearing  on appeal.  However, to date, he has declined that offer.  

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his claims; and there is no evidence of any VA error in notifying or assisting him that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.  

Analysis

The appellant contends that his knee and ankle disorders are, primarily, the result of a motor vehicle accident in the service.  He states that the accident caused a traumatic impact in both areas.  He also states that he sustained additional damage in the service, when heavy sheet metal plates fell on his legs.  Therefore, he maintains that service connection is warranted for residual knee and ankle disorders, including arthritis.  However, after carefully considering the claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, the appeals will be denied.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For certain chronic disabilities, such as arthritis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the appellant's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

In addition to the foregoing, the applicable law and regulations permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In August 2008, when the RO denied the appellant's claims of entitlement to service connection for bilateral knee and ankle disorders, the evidence on file consisted of the appellant's service treatment records; the April 1980 police report; records reflecting  the appellant's VA treatment from September 1981 through March 2007; the report reflecting his September 1987 treatment by B. B., M.D.; records reflecting the appellant's treatment at or through St. Mary's Hospital from July 1992 to September 1995; records and reports, dated from February 2001 to June 2008, reflecting appellant's treatment by or through T. S. E., M.D.; records reflecting the appellant's treatment at or through the Orthopedic Health and Wellness Center from August to December 2002; a January 2007 statement from the appellant's employer; and all of the reports of the VA examinations performed from December 1981 through April 2008.  

The evidence showed that the appellant first complained of left knee and foot pain in service in August 1978.  It was noted that he had sustained a soft tissue injury to his left foot, when it became trapped under sheet metal.  The following month, the primary diagnosis was a left foot contusion, and in October 1978, X-rays of the left foot were normal.  

The appellant's service treatment records show that he was involved in a rollover automobile accident in April 1980.  He sustained blunt thoracic trauma which resulted in fractures of ribs 2 through 7 on the left and a fractured left clavicle.  After two days in the hospital, he also suffered a left pneumothorax.  There were no complaints or clinical findings of any injuries to or residual disorders of the lower extremities, including either knee or ankle.  Indeed, during the appellant's September 1980 service separation examination, his feet and lower extremities were found to be normal.  

A chronic identifiable right ankle disorder was not manifested until February 2001, when possible psoriatic arthritis was reported by the appellant's private treating physician, T. S. E., M.D.  

During his July 2002 VA examination, the appellant complained of pain in both knees and both ankles, and in August 2002, Dr. E. suggested that the appellant had diffuse arthritis associated with his skin condition.  

During his June 2003 VA examination, the appellant stated that his generalized arthritis was the result of injuries sustained in his automobile accident in the service.  Following examination, however, the examiner stated that there was no evidence to support the appellant's claim.  Thereafter, the evidence showed disorders of the knees and ankles, diagnosed primarily as arthritis and osteochondritis dessicans.  

Following an April 2008 VA examination and in a July 2008 addendum, the examiner concluded that the Veteran's mild degenerative joint disease of the knees was not caused by or a result of an inservice accident.

In June 2008, the appellant underwent arthroscopic surgery, in part to repair a left partially torn medial meniscus.  

Despite the various post-service diagnoses of the appellant's knee and ankle disorders, there was no competent evidence of a nexus between any of those disorders, and any incident in the service, including the April 1980 automobile accident.  

Absent evidence of chronic, identifiable knee or ankle pathology in service or of a nexus to service, the appellant did not meet the criteria for service connection.  Accordingly, service connection was not warranted, and in August 2008, the appeal was denied.  As noted above, those decisions became final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When an appellant seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the appellant has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the appellant in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's August 2008 decision consists of records reflecting the appellant's VA treatment from March 2007 through December 2009; records associated with the appellant's August 2008 award of Social Security disability benefits; and reports from T. S. E., M.D., dated in October 2009.  

In October 2009, Dr. E. reported that the appellant had posttraumatic arthritis of the right knee.  Dr. E. suggested that such disorder was the result of a knee injury sustained in the appellant's April 1980 automobile accident.  Such evidence is new in the sense that it has not previously been before the VA.  It is also material in that tends to relate to an unestablished fact necessary to substantiate the claim.   That is, the additional evidence suggests a nexus between the appellant's current right knee disorder and an incident in service.  It is neither cumulative nor redundant of the evidence of record in August 2008, and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder.  Therefore, it is sufficient to reopen the appellant's claim of entitlement to service connection for a right knee disorder.  To that extent, the appeal is granted, and a de novo review of that claim is warranted.  

While Dr. E.'s opinion is sufficient to reopen the claim, that opinion is based on an inaccurate factual premise.  Dr. E.'s opinion is based on a history reported by the appellant that he sustained right knee trauma in his April 1980 automobile accident.  However, there is no competent evidence of record to substantiate such a finding.  Not only are the appellant's service treatment records negative in that regard, the evidence shows that a chronic, identifiable right knee disorder was not manifested until the early 2000's, approximately 20 years after the appellant's separation from the service.  

Contemporaneous evidence has greater probative weight than a history reported by the appellant.  Curry v. Brown, 7 Vet. App. 59 (1994).  Because Dr. E.'s opinion is based upon an inaccurate factual premise, it has no probative value.  Therefore, it does not substantiate the appellant's claim.  See, e.g., Reonal v. Brown, 5 Vet. App. 458 (1993).  Indeed, the normal medical findings at the time of the appellant's separation from the service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that appellant failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

In addition to the foregoing, the Board notes that appellant did not file a claim of entitlement to service connection for a right knee disorder until April 2008.  The failure to file a claim for many years after service is not dispositive.  However, it is reasonable to expect that if the appellant had sustained a right knee disorder in the service, he would have filed an earlier claim.  In September 1981, during the first year after his separation from the service, he successfully filed a claim of entitlement to service connection for the residuals of injuries sustained in his April 1980 automobile accident:  fractured ribs, a fractured collarbone, and a left pneumothorax.  That he did not file a claim of entitlement to service connection for a right knee disorder further militates against his claim.

Given the fact that the appellant did not sustain a chronic, identifiable right knee disorder during his service, and absent probative evidence of a nexus to service, the Board concludes that the appellant does not meet the criteria for service connection.  The preponderance of the evidence is against the appellant's claim of entitlement to service connection for a right knee disorder; and, therefore, service connection is not warranted.  Accordingly, that portion of the appeal is denied.  

With respect to the appellant's claims of entitlement to service connection for left knee and bilateral ankle disorders, the Board finds that the evidence submitted since the RO's August 2008 decision is insufficient to reopen those claims.  As above, the evidence added to the record since the RO's August 2008 decision consists of records reflecting the appellant's VA treatment from March 2007 through December 2009; records associated with the appellant's August 2008 award of Social Security disability benefits; and reports from T. S. E., M.D., dated in October 2009.  Though new, it is essentially cumulative or redundant of the evidence on file in August 2008.  It remains negative for left knee or bilateral ankle disorders during the appellant's service or for many years thereafter.  Furthermore, it remains negative any probative evidence of a nexus between the appellant's current left knee disorder and/or either ankle disorder and any incident in service.  Even when considered with the evidence previously of record, the additional evidence does not tend to relate to an unestablished fact necessary to substantiate any of those claims.  In sum, the additional evidence is not material for the purpose of reopening the appellant's claims of entitlement to service connection for a left knee disorder or a disorder of either ankle.  Absent the receipt of new and material evidence, the application to reopen those claims is denied.  Accordingly, the prior denials are confirmed and continued.  














							(Continued on the next page)

ORDER

New and material evidence having been received, the application is granted to reopen a claim of entitlement to service connection for a right knee disorder, claimed as arthritis.  

Entitlement to service connection for a right knee disorder is denied.  

New and material evidence not having been received, the application is denied to reopen a claim of entitlement to service connection for left knee disorder, claimed as arthritis.  

New and material evidence not having been received, the application is denied to reopen a claim of entitlement to service connection for a disorder of either ankle, claimed as arthritis.  




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


